DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 31-57 is/are rejected under 35 U.S.C. 103 as being unpatentable over Damelski, US Patent No. 6,762,382, in view of Tamura et al, US Pub. 2020/0023410.
Damelski discloses an automated processing system 10 (see figure 1 and figure 2) comprising an input conveyance system 68 for identifying and tracking the objects 14; and a perception system embodied as an interface 70 which may be a barcode reader (col. 5, lines 17+); a primary transport 12 which receives the item from the input system 68; a plurality of diverter system 24 at a plurality of processing locations which is equipped with box or other receptacle to receive the item (col. 6, lines 26+, col. 6, line 50); the plurality of chutes 24 are output conveyers or diverters, and boxes or other receptacles are placed under them (col. 6, line 50); the carrier 14 and chute 24 are gravity biased (col. 4, line 38); the track 12 may be designed to loop around so that the item may come back to the input area (see figure 2); Damelski teaches using pressurized air at each sorting location, including diverters/paddles 
While the invention has been shown and described with respect to a particular embodiment, it is understood that variations are possible without departing from the scope and spirit of the invention. For example, and without limitation, carriers 14 may be movable by means of a separate motor associated with each carrier 14, to eliminate the need for roller chain 20. In addition, the invention is not limited to use with the particular type of track system shown and described, and other arrangements for moving the carriers may be employed. For example, and without limitation, a conventional belt or chain conveyor may be employed for moving the carriers to the sort stations. Further, the various stations may have separate indicia carried by track arrangement 12 or any other stationary structure adjacent the sort station, which can be read by a reader associated with the carriers 14 to ascertain whether the carriers have arrived at the destination station. Further, while a false bottom type of discharge mechanism has been shown and described, it is understood that other types of discharge mechanisms may be employed, such as roller-top mechanisms, tilt-type mechanisms, kicker arrangements or the like. In addition, while infrared signals are described as being emitted and received by transceivers 38, 50, it is understood that any type of wireless communication between the sort stations and carriers may be employed, including RF communication. Damelski fails to disclose a weight sensing section having a load cell for determining the weight of the objects or packages in order to sort the packages.
Tamura et al disclose an article sorting system which includes a weighting section 11 having a load cell or a load sensor for determining the weight of the articles wherein the articles are sorted based on their weight. (See par. 0032, 0044).
It would have been obvious for an ordinary artisan at the time the invention was made to modify the teachings of Damelski to a weighting station to measure the weight of each item so as to provide an alternating means for categorizing the items. Such modification would provide an effective way of processing the articles where their will be known which facilitate damage prevention. For instance, heavy articles could be sorted or guided to a lower chute in order to prevent damage from big drop. Therefore, it would have been an obvious extension as taught by the prior art.  
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 31-57 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-21 of U.S. Patent No. 11,205,059 (hereinafter ‘059 Patent). Although the claims at issue are not identical, they are not patentably distinct from each other because the instant claimed invention recites similar and a broader subject matter as the ‘059 Patent. For instance, in claim 31 of the current application and in the ‘059 Patent, the applicant claims:
Application No. 17/516,862
Patent No. 11,205,059
A distribution system for distributing objects, said distribution system comprising: a feed conveyor including a weight sensing conveyor section that determines a weight of an object, the weight sensing conveyor section includes a plurality of rollers mounted on at least one of a force torque sensor and a load cell for determining the weight of the object; a plurality of receiving stations on either side of the feed conveyor and positioned lower in elevation than the weight sensing conveyor section, wherein the plurality of receiving stations includes at least one output conveyor; and an urging system for selectively urging the object from the feed conveyor to either the at least one output conveyor adjacent to one side of the feed conveyor via a first chute or to an opposing receiving station of the plurality of receiving stations adjacent to an opposite side of the feed conveyor via a second chute based on the weight of the object determined by the weight sensing conveyor section.
A distribution system for distributing dissimilar objects, said distribution system comprising: a feed conveyor including a weight sensing conveyor section that determines a weight of an object; a plurality of receiving stations, wherein the plurality of receiving stations includes an output conveyor and a mobile carrier disposed on opposite sides of the feed conveyor; and an urging system for selectively urging the object from the feed conveyor to either the output conveyor adjacent to one side of the feed conveyor via a first chute or to the mobile carrier adjacent to an opposite side of the feed conveyor via a second chute based on the weight of the object determined by the weight sensing conveyor section, wherein the output conveyor and the mobile carrier are disposed lower than the feed conveyor, wherein the weight sensing conveyor section includes a plurality of rollers mounted on at least one of a force torque sensor and a load cell for determining the weight of the object.

Thus, in respect to above discussions, it would have been obvious to an artisan at the time the invention was made to use the teaching of claims 1-21 of the ‘059 Patent as a general teaching for a distribution system, to perform the same function as claimed in the present invention. The instant claims obviously encompass the claimed invention of the ‘059 Patent and differ only in terminology. The extent that the instant claims are broaden and therefore generic to claimed invention of ‘059 Patent [species], In re Goodman 29 USPQ 2d 2010 CAFC 1993, states that a generic claim cannot be issued without a terminal disclaimer, if a species claim has been previously been claimed in a co-pending application.
	The obviousness-type double patenting rejection is a judicially established doctrine based upon public policy and is primarily intended to prevent prolongation of the patent term by prohibiting claims in a second patent not patentably distinct from the claims in a first paten. IN re Vogel, 164 USPQ 619 (CCPA 1970). A timely filed terminal disclaimer in compliance with 37 C.F.R. & 1.321(b) would overcome an actual or provisional rejection on this ground provided the conflicting application or patent is shown to be commonly owned with this application. See 37 C>FR> &1.78(d).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL ST CYR whose telephone number is (571)272-2407.  The examiner can normally be reached on M to F 8:00-8:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael G Lee can be reached on 571-272-2398.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


DANIEL ST CYR
Primary Examiner
Art Unit 2876



/DANIEL ST CYR/            Primary Examiner, Art Unit 2876